Citation Nr: 9927773	
Decision Date: 09/27/99    Archive Date: 10/05/99

DOCKET NO.  94-25 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for chronic renal 
disease.

2.  Entitlement to service connection for migraine headaches.  

3.  Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. McGovern, Associate Counsel



INTRODUCTION

The veteran had active service from September 1974 to July 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the September 1992 rating decision of 
the Houston, Texas Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for a 
chronic renal disease, hypertension, and headaches.

In November 1996, the Board remanded this matter to the RO 
for further development, to include obtaining any additional 
service medical records, obtaining additional post-service 
treatment records, and obtaining a VA medical opinion.  

After the November 1996 remand, the veteran changed his 
representative, designating the American Legion as his new 
representative.  

The issue of entitlement to service connection for 
hypertension was denied in the RO's September 1992 rating 
decision.  Although the veteran did not refer to this issue 
in his October 1992 notice of disagreement, he appeared to 
express disagreement with the denial of service connection 
for hypertension in his June 1993 VA Form 9, Appeal to Board 
of Veterans' Appeals.  The Board construes this to be a 
timely notice of disagreement with the September 1992 denial.  
The November 1998 supplemental statement of the case included 
the issue of "[s]ervice connection for chronic renal 
disease, status post kidney transplant, with hypertension."  
The letter sent to the veteran with the November 1998 
supplemental statement of the case did not properly inform 
him that he was required to file a substantive appeal with 
respect to the issue of entitlement to service connection for 
hypertension and only stated that "a response at this time 
is optional."  In a February 1999 statement of accredited 
representation, the representative asserted that service 
connection for chronic renal disease with hypertension was 
warranted.  Therefore, in light of the procedural 
irregularities and the RO's failure to inform the veteran of 
his appellate rights regarding the issue of entitlement to 
service connection for hypertension, the Board will liberally 
construe the February 1999 statement of accredited 
representation to be a timely substantive appeal.  Therefore 
the issue of entitlement to service connection for 
hypertension is now before the Board.   

The issue of service connection for left arm disability 
claimed as secondary to the veteran's chronic renal disease 
has been raised and is referred to the RO. 


FINDINGS OF FACT

1.  No competent evidence has been submitted that links the 
veteran's renal disease, initially demonstrated by competent 
medical evidence more than one year after separation, to 
service or any incident therein.

2.  There is no competent evidence that links any current 
migraine headaches, initially demonstrated more than five 
years after service, to service or any incident therein.  

3.  There is no competent evidence that links any current 
hypertension, initially demonstrated more than six years 
after service, to service or any incident therein. 


CONCLUSION OF LAW

The veteran's claims for service connection for chronic renal 
disease, migraine headaches, and hypertension are not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records show that no relevant 
defects were noted and urinalysis was negative for albumin at 
the July 1974 enlistment examination.  A culture in September 
1972 was positive for gonorrhea.  Urinalyses in July 1975 and 
September 1977 were specifically noted to show no protein.  
In December 1976 a throat culture showed beta streptococcus.  
RPR tests during service were negative.  The service medical 
records show that diastolic blood pressure ranged from 56 to 
78 and that systolic blood pressure ranged from 104 to 124.  

In June 1978 the veteran complained of intermittent dizziness 
since 1975.  He reported that he had dizziness when he was up 
in the air, that he felt dizzy and tight all over after 
flying, and that he did not want to fly.  This was felt to be 
related to nervousness and tension.  The physician stated 
that he did not think that the veteran should be considered 
for flying duties because of dizziness.  In July 1978, the 
veteran complained of headaches with pain in the temporal 
region which increased when he moved.  The impression was 
mild dehydration.  At the March 1981 discharge examination, 
blood pressure was 112/78 and urinalysis was negative for 
albumin and specific gravity was 1.032.  Clinical evaluation 
of the head, abdomen and viscera, endocrine system, 
genitourinary system, heart, and neurologic system was 
normal.  The veteran wrote "I am in good-condition" and 
signed below this statement on both the examination report 
and the report of medical history.  On the report of medical 
history, the veteran reported that he had not had frequent or 
severe headaches, frequent or painful urination, kidney stone 
or blood in urine, sugar or albumin in urine, or high blood 
pressure.  No in-service urinalysis was noted to show 
protein.  

The record also includes May 1983 to January 1992 treatment 
records from Southwest Medical Group, Humana Health Plan of 
San Antonio, Humana Hospital San Antonio, and Humana Hospital 
Metropolitan in San Antonio, Texas.  These records show that 
in May 1983 the veteran was seen for a physical examination, 
stating that he wanted to get into the reserves and had had a 
"recent" Army examination that showed 3+ proteinuria on 
routine urinalysis.  Reportedly all other tests had been 
normal.  The veteran reported being otherwise healthy.  His 
past history was not noted to include any prior kidney or 
urinary tract infections.  It was noted that a urinalysis 
showed trace protein and 1-2+ glucose.  In June 1983, he 
underwent laboratory tests and a urinalysis report shows that 
he had 4+ proteinuria.  In June 1988, he complained of 
headaches of two weeks duration and also reported that he had 
had several months of bifrontal head pain.  He reported that 
he had been checking his blood pressure at stores and that it 
was in the 170/120 range and that he had never been on blood 
pressure medication.  The examiner reported that blood 
pressure was 200/120 and 200/130.  The assessment was 
moderately severe hypertension, must be recent onset in view 
of normal fundi and recent start of headaches.  Later in June 
1988, a treatment provider noted that the veteran was taking 
his blood pressure medication, which reportedly was helping 
his headaches.  These treatment records show continued 
treatment for hypertension, blood pressure checks, and 
medication management.  An August 1991 assessment included 
questionable anemia.  August 1991 laboratory test results are 
also of record.  A September 1991 treatment provider stated 
that the renal failure was difficult to explain "on basis of 
hypertension" and that office readings going back to 1983 
showed mild hypertension fairly well controlled. 

In August 1991, the veteran was hospitalized at Humana 
Hospital Metropolitan in San Antonio, Texas, for treatment of 
hypertension and renal failure.  He reported a two-week 
history of generalized weakness, nausea, and vomiting.  In 
the hospital report, it was noted that he had been treated 
for one urinary tract infection in service approximately ten 
years earlier and that he denied any prior history of renal 
disease.  It was also noted that the veteran had a history of 
hypertension since at least 1982 and had been treated with 
medications since that time.  The impression was long 
standing hypertension, evidence of renal failure on recent 
laboratory testing, and evidence of hypertensive retinopathy 
on physical examination.  An August 1991 consultation report 
reflects that the veteran had severe renal insufficiency and 
dipstick proteinuria dating back to 1983, and that BUN and 
creatinine were 11 and 1.2 in 1983.  It was also noted that 
he had had one urinary tract infection in 1980 and that many 
first cousins had kidney problems.  The veteran reported that 
he had a nine year history of hypertension and had been 
taking medications since that time.  The treatment provider 
noted that outpatient records showed diastolic blood pressure 
of 120 in 1988.  The assessment included end stage chronic 
renal failure, probably secondary to hypertensive 
nephrosclerosis; uncontrolled hypertension with high-grade 
hypertensive retinopathy; uremic gastrointestinal symptoms 
and probable uremic peripheral neuropathy; and anemia, likely 
secondary to erythropoietin deficiency, but must rule out 
iron deficiency.  Later in August 1991 he was hospitalized at 
the Humana Hospital in San Antonio in the South Texas Medical 
Center and the discharge diagnosis included status post 
placement of left forearm bovine dialysis access, end-stage 
renal disease secondary to nephrosclerosis, and hypertension.  

A September 1991 treatment provider noted that the veteran's 
renal failure was difficult to explain on the basis of 
hypertension as office readings since 1983 showed mild, 
fairly well controlled hypertension except on two or three 
occasions.  September 1991 Humana Hospital Metropolitan 
records show that the veteran was admitted for treatment of 
kidney failure and presumed sepsis.  An abdominal ultrasound 
report shows findings consistent with chronic renal disease 
with no evidence of perinephric abscess or fluid collections.  
The September 1991 hospital report and a December 1991 
treatment record state that the veteran had end stage renal 
disease.  His blood pressure was monitored during this 
hospitalization.  

In a December 1991 letter, Dr. C. Collins of Renal 
Associates, P.A., reported that he had recently begun 
treating the veteran for management of end stage renal 
disease.  Dr. Collins stated that the veteran's service 
medical records were not available to him and that the 
initial available records were dated in May 1983, at which 
time he presented to his primary care physician for 
evaluation of dip stick proteinuria found on a pre-induction 
physical for the armed forces reserves.  Dr. Collins noted 
that proteinuria was confirmed, that laboratory studies at 
that time revealed apparently normal renal function, and that 
the veteran gave a history of "some renal infection" during 
service.  Dr. Collins noted that no other records were 
available and that, in August 1991, the veteran presented 
with BUN of 138 an creatinine of 35.4, marked acidosis, 
hyperphosphatemia, and anemia.  He was admitted at that time 
and dialysis was initiated and continued.  Dr. Collins 
reported that the first recorded blood pressure elevation was 
in June 1988, when the veteran presented with blood pressure 
of 200/120.  Dr. Collins stated that the veteran appeared to 
have developed glomerulonephritis in the early 1980s, which 
was progressive and caused the severe hypertension that 
developed later.  Dr. Collins reported that he had no way of 
determining exactly when the proteinuria started, but that 
this may well have been during service and that this 
information should be available in the veteran's service 
records. 

The veteran was hospitalized at Humana Hospital San Antonio 
in the South Texas Medical Center from May to June 1992 and 
underwent a cadaveric renal transplant.   It was noted that 
he had a significant history of hypertension.  It was also 
noted that he had been on hemodialysis since August 1991 and 
that his primary disease had been focal sclerosis, although 
he had never undergone a kidney biopsy.  It was reported that 
he had known proteinuria in 1982, but that his blood pressure 
was apparently controlled without medicines at that time; 
that he had had a number of infections during service that 
may or may not have been prostate-related; and that there was 
no evidence of any active or ongoing infections.  The 
discharge diagnosis included status post cadaveric renal 
transplant (adult donor); hypertension; end-stage renal 
disease secondary to hypertension; early acute rejection 
treated with IV pulse steroids; and coagulopathy of uncertain 
etiology.  

In his initial claim for service connection and an associated 
statement, filed in 1992, the veteran reported having had a 
kidney infection and protein in his urine in 1976 and again 
in 1979 and he advised that Army Reserve records were not 
available as they were kept for only six months.  

In an August 1992 statement the veteran reported having tried 
to enlist in the reserves on September 1, 1983, on which date 
he took a physical and was told by an Army doctor to get help 
as soon as possible.  A few weeks later the veteran wrote to 
the RO stating that the date he tried to enlist in the 
reserves was actually May 1, 1983, and that then saw his 
private physician "in May 1983 the same month I took my Army 
Reserve physical."  In a statement accompanying his VA Form 
9, the veteran reported that the date he tried to enlist in 
the reserves had been February 5, 1982, not May 2, 1983.  In 
a June 1994 statement, he reported that he was submitting 
some pictures of his arm and the business card of the 
individual who recruited him for the Army Reserve on February 
5, 1982.  After the RO advised the veteran that only the 
pictures were received, he reported having no copy of the 
card.  In February 1997 he wrote that his reserve physical 
had been on January 1, 1983 or 1982 and that he was first 
seen by his private doctor on May 13, 1983.

The record includes a June 1993 notarized statement from 
B.L., who appears to be the veteran's wife as she has the 
same name as his wife on his marriage certificate.  B.L. 
reported that the veteran had headaches, dizziness, pain in 
the lower back, and swelling around the eyes in April 1975 
and that he saw a military physician at Fort Jackson, South 
Carolina, for this problem.  B.L. stated that the veteran had 
had to go off flying status because of these problems.  She 
reported that he had a kidney infection at Fort Jackson, 
South Carolina, in July 1976 and was treated with medication 
for this.  She asserted that the second kidney infection 
occurred in July 1979 at Fort Knox, Kentucky, and that he was 
treated at the hospital on base.  B.L. also stated that she 
knew that the veteran tried to get into the Army Reserve in 
February 1982, but was turned down because the doctor found a 
large amount of proteinuria in the urine.  B.L. also stated 
that the veteran is a very honest person.  

In a June 1993 notarized statement [redacted] reported that he 
was stationed in Korea from September 1976 until the 
following year and that the veteran was still having problems 
with his kidneys at that time.  Mr. [redacted] stated that he once 
asked the veteran why his eyes were swollen and the veteran 
mentioned that he had a kidney infection and was taking 
medication for this problem.  Mr. [redacted] also stated that he 
remembered the veteran complaining on several occasions of 
his back being sore and that he sometimes seemed to be out of 
breath.  Mr. [redacted] asserted that he knew for a fact that the 
veteran went on sick call numerous times for this problem 
while he was stationed in Korea.  

In a June 1995 report, Dr. G. Zavala reported that the 
veteran was status post right kidney transplant.  

In April 1992 and December 1996 requests for information, the 
RO requested that the National Personnel Records Center 
(NPRC) provide all records of treatment, including lab 
reports, for kidney infections and headaches at Fort Jackson, 
South Carolina; Fort Knox, Kentucky; in Korea; and for the 
Army Reserve.  In May 1992, the NPRC forwarded the available 
requested records.  In April 1997, the NPRC responded that no 
additional records were found.  

At the April 1998 VA heart, hypertension, and genitourinary 
examination, the examiner noted that he had reviewed the 
veteran's medical records prior to the examination.  The 
veteran reported that during a reenlistment physical 
examination in 1981, he was noted to have proteinuria and was 
referred to his family physician for a work-up.  He stated 
that his proteinuria was confirmed and the laboratory studies 
at that time revealed normal renal function.  The examiner 
noted the veteran's history of hemodialysis and 
transplantation.  The veteran reported that he had had 
headaches in the past and was first diagnosed with 
hypertension in 1988.    Blood pressure was 166/105 and 
168/100.  The diagnoses included end-stage renal disease most 
likely secondary to hypertension nephrosclerosis, status post 
kidney transplantation, and hypertension poorly controlled on 
current medical regimen.  

At the April 1998 VA neurology examination, the examiner 
reported that the claims file was reviewed.  The veteran 
stated that he first started having headaches in service in 
1975 and 1976, reporting that they occurred every two to 
three days and that he treated them with Tylenol.  He stated 
that the headaches gradually improved, but that he had 
recently started to have them again.  He reported that he had 
had some kidney infections and was found to have protein in 
his urine in 1982.  The examiner noted that the veteran had 
hypertension and end-stage renal disease secondary to 
hypertension.  The diagnosis was headaches, most likely 
muscle tension type headaches or common migraine; headaches 
may occur independent of other medical disorders; however, 
certainly, hypertension and renal failure may predispose to 
headaches as well; his neurologic examination is unremarkable 
at this time.  

In an October 1998 statement, a VA physician from internal 
medicine/nephrology reported that she had reviewed the 
veteran's chart in its entirety and could find no evidence to 
substantiate the claim that his hypertension and renal 
disease began while he was enlisted in the armed forces.  The 
VA physician, Dr. K.C., noted that the veteran's service 
medical records included several normal blood pressure 
readings.  Dr. K.C. also stated that there were three in-
service urinalysis reports with the following results: On 
July 18, 1975, there was no protein and 0-2 white blood 
cells; on September 13, 1977, there was no protein, 3-5 white 
blood cells, and 3+ bacteria; and on September 19, 1977, 
chemistry was not recorded and there were to numerous to 
count white blood cells.  Dr. K.C. stated that, even if the 
veteran did have two urinary tract infections during service, 
this would not necessarily cause renal failure; and that 
urinary tract infections would either have to be associated 
with acute post streptococcal disease at the time or be 
chronic in nature to cause eventual kidney failure.  Dr. K.C. 
noted seeing a June 1983 report of 4+ proteinuria with normal 
BUN and creatinine at 11 and 1.2, and stated that although 
the veteran's proteinuria may have begun before 1981 or 1982, 
"unfortunately there are no urinalysis results that I can 
find other than those listed above."

Pertinent Law and Regulations

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a) (West 1991); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  A 
well-grounded claim is a plausible claim that is meritorious 
on its own or capable of substantiation.  See Murphy, 1 Vet. 
App. at 81.  An allegation that a disorder is service 
connected is not sufficient; the veteran must submit evidence 
in support of a claim that would "justify a belief by a fair 
and impartial individual that the claim is plausible."  See 
38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury 
suffered, or disease contracted, in the line of duty.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 
3.304 (1998).  Where a veteran served ninety days or more 
during a period of war or during peacetime service after 
December 31, 1946, and cardiovascular-renal disease, 
including hypertension, becomes manifest to a degree of ten 
percent within one year of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 
1991 and Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 (1998).  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  Id.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability in the form of a 
medical diagnosis, of incurrence or aggravation of a disease 
or injury in service in the form of lay or medical evidence, 
and of a nexus between the inservice injury or disease and 
the current disability in the form of medical evidence.  
Caluza v. Brown, 7 Vet. App. 498 (1995).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 (1998) 
so as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1998).  To show chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  The 
regulation requires continuity of symptomatology, not 
continuity of treatment.  Wilson v. Derwinski, 2 Vet. 
App. 16, 19 (1991).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service and still has 
such condition.  Such evidence must be medical unless it 
relates to a condition as to which the United States Court of 
Appeals for Veterans Claims (Court) has determined lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if (1) the 
condition is observed during service, (2) continuity of 
symptomatology is demonstrated thereafter and (3) competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 489 (1997); 
Grottveit v, Brown, 5 Vet. App. 91, 93 (1993).  A lay person 
is competent to testify only as to observable symptoms.  See  
Savage; Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  A lay 
person is not, however, competent to provide evidence that 
the observable symptoms are manifestations of chronic 
pathology or diagnosed disability.  Id.

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Although the veteran is 
competent to testify as to his inservice experiences and 
symptoms, where the determinative issue involves a question 
of medical diagnosis or causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Lay assertions of medical causation 
will not suffice initially to establish a plausible, well-
grounded claim, under 38 U.S.C.A. § 5107(a).  Grottveit v. 
Brown, 5 Vet. App. 91 (1993). 


Analysis

Chronic Renal Disease

The veteran asserts that he had two kidney infections and 
proteinuria in service and that he has continued to have 
symptoms from the kidney infections to date; thus service 
connection for chronic renal disease is warranted.   However, 
there is no competent evidence of renal disease in service.  
While laypersons are competent to report their observations, 
B.L., Mr. [redacted], and the veteran are not qualified to 
establish that the veteran had kidney infections in service 
or to provide the diagnosis or etiology of a medical 
disorder. See Espiritu.  Moreover, a layperson's account of 
what a physician purportedly said is "simply too attenuated 
and inherently unreliable to constitute 'medical' evidence." 
Robinette v. Brown, 
8 Vet. App. 69, 77 (1995). 

The service medial records, while showing some positive 
findings in urinalyses, do not reflect any findings of 
protein in the urine or any findings or diagnosis of a kidney 
infection or disease.  As noted by Dr. K.C., the VA doctor 
who reviewed the case, even if the veteran had urinary tract 
infections during service, such would not necessarily result 
in renal failure.  Moreover, the service discharge 
examination report shows that all relevant findings were 
normal and that the veteran reported being in good condition.  
Although he has asserted that he did not say he was in good 
health at his separation examination and that he reported 
many symptoms of his kidney problems and that he had had two 
kidney infections, the discharge examination report and his 
contemporaneous report of medical history show otherwise.  
However, even assuming the truth of what he claims to have 
reported at the discharge examination, he is not competent to 
provide a diagnosis or to relate symptoms to a kidney 
disorder and the examiner related no such findings or 
diagnosis.  See Espiritu, Robinette.  Therefore, the service 
medical records include no competent evidence of a kidney 
infection, proteinuria, or chronic renal disease.

The veteran asserts that the service physicians failed to 
record the kidney infections and failed to do testing to 
determine what caused his kidney infections.  He contends 
that a military doctor wrongly assumed that his problems were 
associated with flying, nervousness, and tension and that 
this physician should have conducted tests to determine the 
cause of his symptoms.  Finally he contends that kidney 
infections are the primary cause of chronic kidney failure 
and that his physician told him that it takes "between ten 
years" before the kidneys shut down.  However, the veteran's 
assumption that he specifically had a kidney infection during 
service and that such led to his chronic renal disease is not 
supported by competent medical evidence or opinion, and the 
veteran is not competent to provide opinions regarding 
medical diagnoses, treatment, testing, or the like.  See 
Espiritu; Robinette.   

Although some post-service treatment providers noted that the 
veteran had had "kidney" infections in service, these are 
mere recordations of the veteran's history, as provided by 
him, and are not "competent medical evidence" showing 
evidence of kidney infections in service.  See LeShore v. 
Brown, 8 Vet. App. 406 (1995) (A bare transcription of a lay 
history is not transformed into "competent medical 
evidence" merely because the transcriber happens to be a 
medical professional).  Moreover, an infection of the urinary 
tract is not necessarily a kidney infection since the 
genitourinary system encompasses more parts than the kidneys.  
See 38 C.F.R. § 4.115a, Diagnostic Code 7500 through 7542.  

The initial medical evidence of proteinuria consists of May 
and June 1983 private treatment records, showing that a 
recent Army physical examination revealed 3+ proteinuria.  In 
support of his claim for service connection, the veteran has 
variously reported that this Army Reserve examination was on 
September 1, 1983; May 1, 1983; February 5, 1982; January 1, 
1982; January 1, 1983; and in 1981.  Although for purposes of 
determining whether a claim is well grounded, the evidence is 
generally presumed to be credible, the presumption need not 
be afforded to the inconsistent dates provided by the veteran 
since clearly only one, at most, can be correct.  See 
Robinette v. Brown, 8 Vet.App. 69, 75-76 (1995) (citing King 
v. Brown, 5 Vet.App. 19, 21 (1993)).  Since the veteran was 
seen by his private doctor in May 1983 and was noted to want 
to enlist in the reserves and to have had a "recent" Army 
examination, the May 1, 1983 date for the reserve examination 
appears most likely in the absence of the actual examination 
report which the veteran has stated no longer exists.  
Although the veteran claims to have submitted the card of the 
reserve recruiter along with some photographs, only the 
photographs were received by the RO.  

In any event, the initial competent evidence of proteinuria 
or any relevant disorder is in May and June 1983, more than a 
year and a half after service.  Although a May to June 1992 
private hospital report stated that the veteran had known 
proteinuria in 1982, mere recordations of the veteran's 
history, as provided by him, does not constitute "competent 
medical evidence" of proteinuria prior to May 1983.  See 
LeShore.   There is no evidence of proteinuria or renal 
disease after June 1983 until August 1991 when the veteran 
was treated for renal disease.  

As there is no competent evidence of proteinuria or any 
kidney disorder until more than a year and a half after 
discharge from service, presumptive service connection for 
renal disease is not warranted.  See 38 C.F.R. § 3.309.  
Additionally, there is no competent evidence which, based on 
the facts of the case, relates the veteran's post-service 
renal disease to service or the veteran's reported continued 
symptomatology since service.  In fact, in an October 1998 
statement, Dr.  K.C., the VA physician from internal 
medicine/nephrology, reported that she had reviewed the 
veteran's chart in its entirety and could find no evidence to 
substantiate the claim that renal disease began during 
service.  Dr. K.C. stated that, even if the veteran did have 
two urinary tract infections during service, this would not 
necessarily cause renal failure and the urinary tract 
infections would either have to be associated with acute post 
streptococcal disease at the time or be chronic in nature to 
cause eventual kidney failure.  While the in-service 
laboratory reports show that a throat culture in December 
1976 showed beta streptococcus, this information was 
available to Dr. K.C. and she did not relate such to the 
urinalysis findings in service or to the post-service renal 
disease.  Although Dr. K.C. noted that proteinuria may have 
begun before 1981 or 1982 she concluded that there were no 
urinalysis results to support this.  Thus, the Board finds 
that this opinion does not provide the requisite nexus to 
service or the one year presumptive period to well ground the 
claim.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992), 
[claim was held not well grounded where the only evidence 
proffered was a physician's opinion that the veteran's 
current symptomatology "may" be related to service].

In December 1991, Dr. Collins stated that the veteran 
appeared to have developed glomerulonephritis in the early 
1980's, and that he had no way of determining when 
proteinuria started but it may well have been during service.  
Dr. Collins also reported that he did not see the veteran's 
service medical records, and that the initial available 
records were dated in May 1983.  As Dr. Collins did not 
review the service medical records, which contain no evidence 
of proteinuria or renal disease, and as the initial evidence 
of proteinuria is in May 1983, Dr. Collins' statement that 
proteinuria may have begun in service, does not provide the 
requisite nexus to service to well ground the claim.  See 
Tirpak.  

The only evidence relating the veteran's renal disease to 
service consists of his own assertions, which, as noted 
above, are not competent evidence regarding medical diagnoses 
or etiology.   See Espiritu.

The record includes medical evidence that relates the 
veteran's renal disease to hypertension.  However, as 
explained below, the Board has determined that service 
connection for hypertension is not warranted.  Therefore, 
entitlement to service connection for renal disease claimed 
as secondary to hypertension is not warranted.  See 38 C.F.R. 
§ 3.310 (1998); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

As there is no competent evidence of a kidney disorder or 
proteinuria until more tan a year and a half after service 
and there is no competent evidence relating any current 
chronic renal disease to service or the veteran's reported 
continued symptomatology since service, the claim for service 
connection for chronic renal disease must fail as not well 
grounded.  See 38 C.F.R. §§ 3.303, 3.307, 3.309; Caluza; 
Grottveit; Savage.  




Hypertension

The veteran essentially asserts that service connection for 
hypertension is warranted and that his hypertension is 
secondary to chronic renal disease.  His allegations as to 
the onset of hypertension have been inconsistent.  In August 
1992, he acknowledged that his first recorded elevated blood 
pressure reading was in June 1988, while in an October 1992 
statement, he asserted that he had been taking medication for 
high blood pressure since 1983.  In February 1997, he 
indicated that hypertension began in service, that there was 
no blood pressure check at his discharge examination, that 
the "control of high blood pressure" started in 1982, and 
that he began taking blood pressure medication in 1982.  He 
then contended that his first recorded blood pressure check 
was at Southwest Medical Group on May 13, 1983, and that his 
blood pressure was not real high at that time because it was 
already being monitored.  At an April 1998 VA examination, he 
reported that he was first diagnosed with hypertension in 
1988.  

However, the record clearly shows that there was no evidence 
of hypertension during service.  The discharge examination 
report and report of medical history include no evidence of 
hypertension; at that time the veteran's blood pressure was 
112/78, and he denied a history of high blood pressure.  The 
initial competent evidence of hypertension was in June 1988, 
more than six years after service.  Additionally, the June 
1988 assessment indicated that hypertension must be of recent 
onset in view of normal fundi and recent start of headaches.  
Additionally, in a December 1991 letter, Dr. Collins reported 
that the first recorded blood pressure elevation was in June 
1988 and that hypertension was caused by glomerulonephritis.  
Finally, in an October 1998 statement, Dr. K.C., the VA 
physician who reviewed the veteran's chart, noted that his 
service medical records showed normal blood pressure 
readings, and stated that she could find no evidence to 
substantiate the claim that the veteran's hypertension began 
in service.  

Although August 1991 private hospital reports note a nine 
year history of hypertension and hypertension treated by 
mediation since at least 1982, the record includes no 
competent evidence of hypertension until June 1988.  
The June 1988 treatment provider stated that the hypertension 
must be of recent onset and that the veteran had never been 
on any blood pressure medication.  Thus, the reference to 
hypertension since at least 1982 must have been based on 
history given by the veteran.  As the Court stated in Swann 
v. Brown, 5 Vet. App. 229 (1993), the examiner's diagnoses 
can be no better than the facts alleged by the appellant.  
Additionally, diagnoses based upon an inaccurate factual 
premise have no probative value.  Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993).  And, mere recordation of the veteran's 
history, as provided by him, is not "competent medical 
evidence" satisfying the nexus requirement imposed on a 
claimant of submitting sufficient evidence to render a claim 
well grounded.  See LeShore v. Brown, 8 Vet. App. 406 (1995) 
(A bare transcription of a lay history is not transformed 
into "competent medical evidence" merely because the 
transcriber happens to be a medical professional).  Thus, the 
August 1991 hospital records do not show that the veteran had 
hypertension during or within a year after service and they 
do not include an opinion that relates any post-service 
hypertension to service.  

Although a September 1991 private treatment provider stated 
that readings going back to 1983 showed mild hypertension, 
the Board again notes that the record includes no 
documentation of hypertension prior to June 1988.  In any 
event, even if hypertension was first shown in 1983, this was 
more than one year after service.  

Although the veteran has asserted that his hypertension is 
secondary to his renal disease and although the record 
includes competent medical evidence which supports that 
contention, service connection for renal disease was denied 
above.  Thus, there is no basis for service connection for 
hypertension as secondary to renal disease.  See 38 C.F.R. 
§ 3.310; Sabonis.  

Based on the aforementioned, the Board finds that the 
veteran's claim for service connection for hypertension must 
fail as not well grounded because there is no competent 
evidence of hypertension in service or for more than six 
years thereafter and there is no competent medical evidence 
which relates the veteran's current hypertension to service, 
any service-connected disability, or any reported continuity 
of symptomatology.  See 38 C.F.R. §§ 3.303, 3.307, 3.309; 
Caluza; Savage; Grottveit. 

Migraine Headaches

The veteran asserts that he had and was treated for headaches 
in service and that his current headaches are related to the 
inservice headaches.  B.L. reported that the veteran had 
headaches in service and was treated for this problem.  The 
service medical records show that the veteran complained of 
headaches on only one occasion and the impression was mild 
dehydration.  The discharge examination report and report of 
medical history show no relevant abnormalities and the 
veteran denied a history of frequent or severe headaches, 
despite his recent contentions to the contrary.  In any 
event, the service medical records do not include any 
competent evidence of migraine headaches or any other chronic 
headache disorder.  

The initial evidence of post-service complaints of headaches 
was in June 1988, almost seven years after service, when the 
veteran complained of headaches of two weeks duration and 
several months of bifrontal head pain.  The assessment was 
moderately severe hypertension, must be recent onset in view 
of normal fundi and recent start of headaches.  He was given 
blood pressure medication that helped his headaches.  At the 
April 1998 heart, hypertension, and genitourinary VA 
examination, the veteran reported that he had had headaches 
in the past and there was no relevant diagnosis. 

At the April 1998 VA neurology examination, the veteran 
stated that he first started having headaches in service in 
1975 and 1976 which occurred every few days and gradually 
improved, having recently started again.  The diagnosis was 
headaches, most likely muscle tension type headaches or 
common migraine; headaches may occur independent of other 
medical disorders, however, certainly, hypertension and renal 
failure may predispose to headaches as well.  Neurologic 
examination was unremarkable.  

The only evidence relating any current headache disorder to 
service consists of the veteran's own assertions, which, as 
noted above, are not competent evidence of the diagnosis or 
etiology of a disorder.  See Espiritu.  The initial evidence 
of post-service complaints of headaches is almost seven years 
after service, and there is no competent evidence which 
relates migraine headaches or any other current headache 
disorder to service, any service-connected disability, or any 
reported continuity of symptomatology.  Therefore, the claim 
for service connection for migraine headaches must fail as 
not well grounded.  See Caluza, Savage; Grottveit.  

Although the veteran has asserted that headaches are the 
result of renal disease and or hypertension, those are not 
service-connected disabilities.   See 38 C.F.R. § 3.310; 
Sabonis.

Additional Matters

The representative asserts that the individual facilities 
where the veteran alleges he received treatment in service 
should be contacted.  However, the Board finds that the RO's 
April 1992 and December 1996 requests for service medical 
records from the NPRC, which include requests for records 
from the inservice treatment facilities, reported by the 
veteran are sufficient.  

The veteran has not identified any available medical evidence 
that has not been requested by the RO, submitted or obtained, 
that would well ground his claims.  In the statement of the 
case and supplemental statements of the case and in this 
decision, he has been informed of the kinds of evidence that 
are necessary to make his claims well grounded.  38 U.S.C.A. 
§ 5103(a) (West 1991); see Robinette v. Brown, 8 Vet. App. 69 
(1995); see also Isenhart v. Derwinski, 3 Vet. App. 177, 179-
80 (1992) (VA has a duty to advise claimant of evidence 
required to complete application).




ORDER

Entitlement to service connection for chronic renal disease, 
migraine headaches, and hypertension is denied.  



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals


 

